DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of Group I in the reply filed on 3/29/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
In claim 1, --and-- should be added after “therein;” in line 3; “and” should be deleted from line 8; and --wherein-- should be added before “said substrate” in line 9.
Claims 2-12 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0097314 to Christenson et al [hereinafter Christenson].
Referring to claim 1, Christenson discloses a thermal gas sensor (figures 2-4, 6, 7) comprising:
a substrate (16) having a surface with a trench (19) formed therein; and
at least two conductor structures (18) disposed at a distance from one another on said surface of said substrate (16), said conductor structures (18) respectively having at least two contact sections (30A, 30B) and a web section (28) connected to said contact sections, said web section (28) of each of said conductor structures (18) crossing over said trench (19) at a distance from one another; 
wherein said substrate (16) has at least one slot (20) formed therein between said contact sections (30A, 30B) of different ones of said conductor structures (18) in at least one region of said surface of said substrate (16) (paragraphs 28, 31, 36).
Furthermore, the recitation that the thermal gas sensor is for measuring a thermal diffusivity and/or a thermal conductivity of a gas or a gas mixture is considered to be a recitation of the intended use of the thermal gas sensor, and has not been given patentable weight since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See Ex parte Masham, 2 USPQ2d 1647 (1987). 

Referring to claim 2, Christenson discloses that said trench (19) extends along a longitudinal direction of said substrate (16), said web section (28) of said conductor structures (18) crossing over said trench (19) parallel or essentially parallel to a transverse direction of said substrate (16) (figures 2, 3).

Referring to claim 3, Christenson discloses that said trench (19) has a bottom and at least two walls (figures 2-4), said walls extending between said surface of said the substrate (16) and said bottom of said trench (19); and that said at least one slot (20) extends from an upper side of said substrate (16) to said bottom of said trench (19), and/or said at least one slot (20) extends through one of said walls of said trench (19) (figures 3, 4).

Referring to claim 4, Christenson discloses that said slot (20) contains at least one straight section, said slot (20) fully or partially cutting into said region of said surface of said substrate (16) between said at least two contact sections (30A, 30B) (figures 2-4).

Referring to claim 5, Christenson discloses that said trench (19) and/or said at least one slot (20) is made in said substrate (16) in regions (figures 2-4).
Furthermore, the recitation that the trench and/or the at least one slot is made by etching the substrate is considered to be a recitation of a method of forming the trench and/or the at least one slot, which is not germane to the issue of patentability of the apparatus itself. Therefore, this limitation has not been given patentable weight.

Referring to claim 9, Christenson discloses that said conductor structures (18) are formed at least partially of nickel (figure 6; paragraph 35); and/or that said substrate (16) is formed at least partially of silicon and/or silicon nitride (paragraph 28).

Referring to claim 10, Christenson discloses that said bottom of said trench (19) is disposed parallel said surface of said substrate (16) (figures 2-4).

Referring to claim 11, Christenson discloses that said slot (20) contains a plurality of straight sections following on from one another (figure 3), said slot (20) fully or partially cutting into said region of said surface of said substrate (16) between said at least two contact sections. (30A, 30B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Christenson.
Referring to claims 6 and 12, Christenson discloses a sensor having all of the limitations of claim 6, as stated above with respect to claim 1, and further discloses that the slot (20) has a width and/or that the trench (19) has a width and/or a depth (figures 2-4, 7) but is silent as to the widths and/or depths, and therefore does not disclose that said slot has a width of between 1 μm and 50 μm; and/or said trench has a width of between 0.5 mm and 5 mm and/or a depth of between 100 μm and 500 μm [as in claim 6]; and the width of said slot being between 10 μm and 20 μm [as in claim 12].
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modiy Christenson by making the slot having a width of between 1 μm and 50 μm; and/or said trench having a width of between 0.5 mm and 5 mm and/or a depth of between 100 μm and 500 μm [as in claim 6]; and the width of said slot being between 10 μm and 20 μm [as in claim 12] since Christenson discloses that the slot has a width and/or that the trench has a width and/or a depth in order to provide a desired dimension for the sensor, and since it has been held that, where the general conditions of a claim disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. See In re Aller, 105 USPQ 233 (CCPA 1995).

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A thermal gas sensor for measuring a thermal diffusivity and/or a thermal conductivity of a gas or a gas mixture, wherein at least one of said conductor structures has two further contact sections in order to measure a potential drop across said web section (claim 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
4/6/21